Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant’s arguments filed on 10/20/20 have been fully considered and the rejections are withdrawn in light of Applicant’s arguments.  However, a new ground of rejections is entered for Claims 1-15 in view of LAVENDER et al. (Pub. No: US 2013-0182893) in view of WATSON et al (Pub. No: US 2012-0306992), KULKARNI et al. (Pub. No.: US 2015-0358650) and BORENSTEIN et al. (Pub. No: US 2017-0256073), and in light of an updated search performed by Examiner on 2/22/21 which independently yielded LAVENDER using search tool IP.COM on 2/22/21.     


Regarding Applicant’s remarks on Pages 6-15 and the previous cited art of record, Applicant’s arguments filed on 10/20/20 have been fully considered and the rejections are withdrawn in light of Applicant’s arguments.  However, a new ground of rejections is entered for Claims 1-15 in view of LAVENDER et al. (Pub. No: US 2013-0182893) in view of WATSON et al (Pub. No: US 2012-0306992), KULKARNI et al. (Pub. No.: US 2015-0358650) and BORENSTEIN et al. (Pub. No: US 2017-0256073).  Prior art WILSON, HICKS, WANG, AKAY, and AUBAUER have been withdrawn from consideration.  Examiner has provided 

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations would be to incorporate allowable subject matter directed towards at least a second action as indicating the second location with more precision than the at least one action alone or possibly an in-person participant of the event with monitoring the plurality of actions includes monitoring recordings of the plurality of actions, wherein the at least one action serves to indicate that the second location is a location of interest to other participants of the event.  Furthermore, adding a limitation directed towards is disclosed in vocal commands or actions is disclosed in BORENSTEIN (Pub. No: US 2017-0256073) and would not further allowance if proposed in a potential amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 2 recites “the second location is recorded from a forth location” whereby the specification is silent as to what encompasses ‘a fourth location’ whereby it is unclear if the fourth location is at an entirely different location than the first location.  In addition, it would be an obvious matter of design choice to a person of ordinary skill in the art to teach a numbered different location because Applicant has not disclosed that a ‘fourth’ or specific location provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of numbered locations because performance of said invention is not tied to the specific numbered location.   Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAVENDER et al. (Pub. No: US 2013-0182893) in view of WATSON et al (Pub. No: US 2012-0306992).

As per Claim 1 LAVENDER discloses A method comprising ([Abstract]): 

recording, by a processor, a first location at an event with at least one person (Figs. 1-4, 6 processor 601 area 120 is captured recorded cameras 112a-d including information about  a person attendee 130’s motion within area 120 event attendance at said location at museum [0017-0018]); 
monitoring, by the processor, a plurality of actions of the at least one person at the first location (Figs. 1-4, 6 processor 601 attendee 130, location area 120 - monitored by cameras 112a-d - response to determining that a person has engaged in a certain sequence of actions [0067]); 
detecting, by the processor, that at least one action of the at least one person indicates a change of interest to a second location at the event (Figs. 1-4, 6 processor 601 attendee 130, cameras 112a-112d movement of object of interest from a first location to a second location [Abstract] [0007] moving about the exhibit change of interest [0017-0018]); 
identifying, by the processor, the second location at the event based on the at least one action (Figs. 1-4, 6 processor 601 cameras 112a-112d movement event action positions [Abstract] [0007] event action moving about the exhibit change of interest [0017-0018]); 
and recording, by the processor, the second location at the event (Figs. 1-4, 6 step 470 save event record position locations [0042-0043]), 

LAVENDER does not disclose but WATSON discloses wherein the recording the second location comprises altering the focus of a video (Figs. 1-3, 7 recording capturing the second location as the location change where room participants are placing their interest/attention in conjunction with changing the focus of the video feed that is moved from its current position to a new position [0049-0050]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the recording the second location comprises altering the focus of a video taught by WATSON into the system of LAVENDER because of the benefit taught by WATSON to disclose providing fixed video conference feeds of remote attendees to at least inform of the monitoring process of the in-person audience area of interest and changing locations of interest whereby LAVENDER is directed towards monitoring in-person human area of interest and changing locations of interest and would benefit from the ability to feed said analytics remotely should remote attendees find interest in the monitoring the subject of LAVENDER.


As per Claim 2 LAVENDER discloses The method of Claim 1, wherein the at least one person is recorded from a third location and the second location is recorded from another location (Fig. 1 depicting several at least three location and positions in the grid 122 [0019-0020] [0044] - it would be an obvious matter of design choice to a person of ordinary skill in the art to teach a numbered different location because Applicant has not disclosed that a ‘fourth’ location provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other variants of numbered locations because performance of said invention is not tied to the specific numbered location).

As per Claim 9 LAVENDER discloses The method of Claim 1, wherein 

LAVENDER does not disclose but WATSON discloses the altering the focus of the video comprises adding the second location to the video (Figs. 1-3, 7 recording capturing the second location as the location change where room participants are placing their interest/attention in conjunction with adding to location to the video feed for the VTC system [0036] [0049-0050]) (The motivation that applied in Claim 1 applies equally to Claim 9).


As per Claim 10 LAVENDER discloses A system comprising one or more computer processor circuits configured to perform a method comprising (Figs. 1, 6 [0001] [0071]): 

recording, by a processor a first location at an event with at least one person (See said analysis for Claim 1); monitoring, by the processor, a plurality of actions of the at least one person at the first location (See said analysis for Claim 1); detecting, by the processor, that at least one action of the at least one person indicates a change of interest to a second location at the event (See said analysis for Claim 1); identifying, by the processor, the second location at the event based on the at least one action (See said analysis for Claim 1); and recording, by the processor, the second location at the event (See said analysis for Claim 1), 
LAVENDER does not disclose but WATSON discloses wherein the recording the second location comprises altering the focus of a video (See said analysis for Claim 1).


As per Claim 13 LAVENDER discloses The system of Claim 10, further comprising 
LAVENDER does not disclose but WATSON discloses monitoring, by the processor, actions of a second person (Figs. 1-3, 7 event detector 250 - recording capturing location change where one or more room participants as a second person action change interest/attention in conjunction with changing the 


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAVENDER et al. (Pub. No: US 2013-0182893) in view of WATSON et al (Pub. No: US 2012-0306992), as applied to Claims 1-2, 9-10, 13, and further in view of KULKARNI et al. (Pub. No.: US 2015-0358650).


As per Claim 11 LAVENDER discloses The system of Claim 10, further comprising 
LAVENDER and WATSON do not disclose but KULKARNI discloses establishing an angle and zoom level from which the second location is recorded on based on spatial attributes of the second location (Figs. 1-2, 4a-b, 7 - spatial attributes locations [0026] [0099] [0100] of the recorded information via at least 104-1 to 104-n at various locations – position of angle, location, zoom, focus of said cameras at event – selected by the user of device 104 – [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include establishing an angle and zoom level from which the second location is recorded on based on spatial attributes of the second location taught by KULKARNI into the system of LAVENDER and WATSON because of the benefit taught by KULKARNI to 

As per Claim 12 LAVENDER discloses The system of Claim 11, wherein LAVENDER and WATSON do not disclose but KULKARNI discloses the spatial attributes of the second location are determined prior to the monitoring (Figs. 1-2, 4a-b, 7 - spatial attributes locations – set by user preferences / templates prior to undertaking the event – or choice of location prior to capture/ monitor / recording [0026] [0099] [0100] [0125]) (The motivation that applied in Claim 11 applies equally to Claim 12).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAVENDER et al. (Pub. No: US 2013-0182893) in view of WATSON et al (Pub. No: US 2012-0306992), as applied to Claims 1-2, 9-10, 13, and further in view of BORENSTEIN et al. (Pub. No: US 2017-0256073).


As per Claim 15 LAVENDER discloses The system of Claim 10, wherein
LAVENDER and WATSON do not disclose but BORENSTEIN discloses the at least one action comprises a vocalization (Fig. 1, 3A system for .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one action comprises a vocalization taught by BORENSTEIN into the system of LAVENDER and WATSON because of the benefit taught by BORENSTEIN to disclose the availability of voice commands in a system that uses a camera to at least capture/record/monitor a user whereby LAVENDER and WATSON at least disclose using a camera to at least capture/record/monitor a user and would benefit from the extended feature of voice command data to simplify a user’s tasks.
REASONS FOR ALLOWANCE

As per Claims 16-20, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LAVENDER, Pub. No: US 2013-0182893; WATSON, Pub. No: US 2012-0306992; BORENSTEIN, Pub. No: US 2017-0256073; KULKARNI, Pub. No.: US 2015-0358650) does not teach nor suggest in detail the limitations: 
“A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: record, by a processor, a first image, obtained by a first video-recording device,  monitor, by the processor, a plurality of actions of the at least one person at the first location; interpret, by the processor, at least one action of the at least one person that indicates a change of interest to a second location at the event, wherein the at least one person is not at the second location; determine, by the processor, the second location at the event based on the at least one action of the at least one person; record, by the processor, a second image, obtained by a second video-recording device, of a third location at the event; monitor, by the processor, a second plurality of actions of a second person at the third location; interpret, by the processor, at least one action of the second person as indicating the second location with more precision than the at least one action of the at least one person alone, wherein the at least one action of the second person comprises the second person directing his or her gaze towards the second location indicated by the at least one action of the at least one person; and record, by the processor, a third image of the second location at the event wherein the recording the second location comprises altering the focus of a video”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  

LAVENDER only teaches recording a first location at an event with at least one person, monitoring a plurality of actions of the at least one person at the first location, detecting that at least one action of the at least one person indicates a change of interest to a second location at the event, identifying the second location at the event based on the at least one action, and recording the second location at the event.  
Whereas, as stated above, Applicant’s claimed invention states interpreting at least one action of the at least one person that indicates a change of interest to a second location at the event in the case where the person is not at the second location.  
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 16-20 are allowed.  

Claims 3-8, 14 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-8, 14 is/are allowed.   The following is a statement for the reasons for allowance:

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of Claim 1, further comprising interpreting, by the processor, a second action as indicating the second location with more precision than the at least one action alone" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of Claim 3, wherein the at least one action is an oriented gesture and the second action is a vocalization" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of Claim 4, wherein the oriented gesture comprises the at least one person pointing at one of several objects, and wherein the processor interprets the vocalization to determine which of the several objects was implied by the physical gesture" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of Claim 3, wherein the second action comprises a second person directing his or her gaze towards the second location indicated by the at least one action" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of Claim 3, wherein the second action is a non-human stimulus" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of Claim 1, wherein the at least one person is an in-person participant of the event, wherein the monitoring the plurality of actions includes monitoring recordings of the plurality of actions, and wherein the at least one action serves to indicate that the second location is a location of interest to other participants of the event" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of Claim 13, wherein the at least one person and second person are members of an audience at an event, and wherein the actions of the at least one person and the second person are reactions to at least one stimulus at the second location" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

The closest prior art of record LAVENDER et al. (Pub. No: US 2013-0182893) does not teach all the elements of, alone or in reasonable combination with additional prior art, Claims 3, 5, 8, 14 directed towards a second action as indicating the second location with more precision than the at least one action alone, oriented gestures of at least one person pointing at one of several objects wherein interpreting the vocalization to determine which of the several objects was implied by the physical gesture, or at least one person and second person are members of an audience at an event whereby the actions of the at least one person and the second person are reactions to at least one stimulus at the second location.  LAVENDER only teaches recording a first location at an event with at least one person, monitoring a plurality of actions of the at least one person at the first location, detecting that at least one action of the at least one person indicates a change of interest to a second location at the event, identifying the second location at the event based on the at least one action, and Claims 4, 6, 7, said claims are allowable as being depended from Claim 3 and would otherwise be rejected under WATSON in view of BORENSTEIN. 






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481